DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 17/425,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims involve with pyrolysis of plastic waste, hydrotreating, thermal cracking and polymerization. 
The current claimed set does not teach that propylene is polymerization to produce propylene-polymer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the present claimed set by polymerization of propylene because the present claimed set would produce olefins including propylene and polymerizing propylene to produce propylene-polymer is within the level of one of skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 17/424,560 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims involve with pyrolysis of plastic waste, hydrotreating, thermal cracking and polymerization. There are minor differences between the two sets of claims and such differences would have been obvious to one of skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stanislaus et al. (WO 2018/025104 A1) in view of Nyce et al. (US 2015/0232395 A1). 
Stanislaus discloses a process for producing olefins wherein a plastic wasted feedstock (11) is passed into a pyrolysis unit (10) to provide a hydrocarbon product (21a, 21b) which passed into hydroprocessing zone (30, 40) to provide a treated hydrocarbon stream (41, 31a) having boiling point within the claimed ranges (e.g., 170o C) and has a chloride compounds in an amount less than 10 ppmw. The treated hydrocarbon stream comprising paraffins, isopraffins, naphthene, and aromatics within the claimed ranges. The treated hydrocarbon stream is than passed into a thermal cracking zone (steam cracking, 50) comprising cracking coil to produce olefins including ethylene (61). The cracking coil temperature is about 840o C. The steam to hydrocarbon ratio of 0.35. The feedstock can be comprised only polymer plastic waste (greater than 90 % polymer material) and therefore, less than 10 wt. % other material. See 
Stanislaus does not teach that ethylene is passed into polymerization zone, does not explicitly teach that the plastic waste comprises less than 20 wt. % of polyvinyl chloride, does not teach the amount of nitrogen, bromine, and sulfur in the stream A as claimed, and does not explicitly teach that feed C comprises ≥ 5 and ≤ 90 wt. % of hydrocarbon stream A. 
Nyce discloses a step to produce a polymer by polymerizing ethylene. See para [0008], [0537], [0538]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Stanislaus by passing the produced ethylene to a polymerization step as suggested by Nyce to produce ethylene-polymer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Stanislaus by utilizing a plastic waste comprising less than 20 wt. % of polyvinyl chloride because the plastic waste of Stanislaus comprising many different kinds of plastics and does not limit of the amount of each kind; therefore, it would be expected that using a plastic waste comprising any amount of polyvinyl chloride including less than 20 % is within the level of one of skill in the art and it would be expected that such plastic waste would be successful treated in the process of Stanislaus. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Stanislaus by having stream A (41) having the amount of nitrogen, bromine, and sulfur as claimed because Stanislaus teaches that the product stream(s) from the pyrolysis are went through many different treating processes to 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Stanislaus by having feed C comprises ≥ 5 and ≤ 90 wt. % of hydrocarbon stream A because not all of stream A is sending into the team cracking zone. Parts of product streams (32, 42) from the hydroprocessing zone are passed into a scrubber whereas another part of the product streams (41, 31a) are charged into the steam cracking. Therefore, it is within the level of one of skill in the art to have feed C comprises ≥ 5 and ≤ 90 wt. % of hydrocarbon stream A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/TAM M NGUYEN/Primary Examiner, Art Unit 1771